Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

DETAILED ACTION

This is a response to the amendment filed on 06/14/22 with respect to claims 1-20 have been considered but are moot in view of the new ground of rejection necessitated by applicant’s amendment to the claims. Applicant’s newly amended features are taught implicitly, expressly, or impliedly by the prior art of record (see the new grounds of rejection set forth herein above).





Summary of claims
	
Claims 1-20 are pending.

Claims 1-20 are rejected.	

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-20 rejected under 35 U.S.C. 102(a)(2) as being anticipated by Motoichi et al. (US Pub. 2019/0020074).

As to claim 1 the prior art teaches a distributed battery cell charging circuit comprising: 

a first charging circuit including a first battery cell (see fig 1, fig 2 element 201 paragraph 0027-0030); 

a second charging circuit including second battery cell, the second battery cell being different than the first battery cell (see fig 1, fig 2 element 202 paragraph 0028-0032 and 0041-0044 and summary); 

and a controller configured to control charging of the first battery cell in the first independently of controlling charging of the second battery cell (see fig 1-4 paragraph 0053-0057 and 0069-0073 and backgorund).

As to claim 2 the prior art teaches further comprising: 

a first power switch in the first charging circuit (see fig 1 element 11 paragraph 0029); 

and a second power switch in the second charging circuit (see fig 1, element 21 paragraph 0029).

As to claim 3, the prior art teaches wherein the controller is connected to the first power switch via a first charge control line and the second power switch via a second charge control line (see fig 1, fig 2 element 16 and 26 paragraph 0029-0032).

As to claim 4 the prior art teaches wherein the controller controls the charging of the first battery cell by sending one or more control signals to the first power switch via the first charge control line, the one or more control signals configured to cause the first power switch to open or close the first charging circuit (see fig 1-2 paragraph 0030-0033).

As to claim 5 the prior art teaches further comprising, a charger connected to the first charging circuit via the first power switch and the second charging circuit via the second power switch (see fig 1, fig 2 paragraph 0032-0035).

As to claim 6 the prior art teaches wherein when the one or more control signals cause the first power switch to close, the charger delivers power to the first battery cell (see fig 1-2, fig 4 paragraph 0034-0037 and summary).

As to claim 7 the prior art teaches wherein when the one or more control signals cause the first power switch to open, the charger ceases to deliver power to the first battery cell (see fig 1-2 fig 4 paragraph 0033-0038 and background).

As to claim 8 the prior art teaches further comprising: a first cell protection circuit connected to the first battery cell (see fig 1, fig 2 element  paragraph 0025-0028); and a gas gauge connected to the first cell protection circuit and the first battery cell (see fig 1, fig 2 paragraph 0027-0029).

As to claim 9 the prior art teaches wherein the first cell protection circuit monitors operating parameters of the first battery cell including voltage and current at the first battery cell (see fig 1-2 paragraph 0029-0031 and summary).

As to claim 10, the prior art teaches wherein the first cell protection circuit opens the first charging circuit upon detecting voltage over a first threshold value, a voltage below a second threshold value, or a current over a third threshold value to prevent power delivery to first battery cell (see fig 4-6 paragraph 0041-0045)

As to claim 11 the prior art teaches wherein the gas gauge is configured to determine a capacity of the at least one battery cell in the first charging circuit based on a temperature of the at least one battery cell in the first charging circuit (see fig 4-6 paragraph 0043-0047 and background).

As to claim 12 the prior art teaches wherein the gas gauge is configured to receive the operating parameters from the first cell protection circuit (see fig 3-6 paragraph 0050-0052 and background).

As to claim 13 the prior art teaches wherein the gas gauge is connected to the controller via a data bus, and the gas gauge is further configured to transmit at least one of the temperature, capacity, and operating parameters of the first battery cell to the controller via the data bus (see fig 3-7 paragraph 0051-0055).

As to claim 14 the prior art teaches wherein the controller is configured to determine whether the capacity of the first battery cell is below a threshold value (see fig 1-2 paragraph 0030-0034).

As to claim 15 the prior art teaches wherein the controller is configured to send an instruction to the first charging circuit to begin charging upon determining the capacity of the first battery cell is below the threshold value (see fig 1-3 paragraph 0033-0036 and background).

As to claim 16, the prior art teaches wherein at least one of the first charging circuit and second charging circuit are removable from the distributed battery cell charging circuit (see fig 2-5 paragraph 0052-0058).

As to claim 17 the prior art teaches wherein the second charging circuit includes at least one additional battery cells (see fig 1-2 element 202 paragraph 0028-0031).

As to claim 18 the prior art teaches wherein the first charging circuit includes a resistor to increase impedance of the first charging circuit (see fig 1-2 element 202 paragraph 0032).

As to claim 19 the prior art teaches wherein a resistance value of the resistor increases the impedance of the first charging circuit such that the impedance of the first charging circuitis the same as an impedance of the second charging circuit (see fig 1-2 paragraph 0032-0038 and summary).

As to claim 20 the prior art teaches further comprising a third charging circuit (see fig 1-4 paragraph 0049-0055 and background).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BINH C TAT whose telephone number is 571 272-1908.  The examiner can normally be reached on flex 7:00Am-8PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Chiang can be reached on 571 272-7483.  The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/BINH C TAT/Primary Examiner, Art Unit 2851